The plaintiff's complaint claims a recovery of damages for personal injuries due to a fall while "standing on a doorway, platform, stairway or stairs which led to the interior of the church building" belonging to the defendant. There are two counts, the first sounding in negligence and the second in nuisance. The claims of negligence are numerous and involve faulty construction, inadequate protection, improper use, faulty maintenance, failure to repair, failure to warn the plaintiff and failure to inspect. The nuisance count includes the very broad claim that the "condition" of the locus "created conditions which were inherently dangerous and unreasonably exposed persons using said premises to danger of life and limb." *Page 216 
The defendant has pleaded special defenses of charitable immunity to each count.
The plaintiff demurs to the special defenses because they are no defense to an action based on corporate negligence. Another ground of demurrer (paragraph 1) is waived.
"The words `corporate neglect' . . . mean neglect of the officers or managing directors who constituted the governing board of the corporation, as distinguished from the negligence of its ordinary employees, such as its superintendent, supervisors, physicians and nurses." Edwards v. Grace HospitalSociety, 130 Conn. 568, 571.
While some of the acts complained of here might conceivably be those of the "officers or managing directors," the allegations of both counts are so broad as possibly to permit evidence of acts of the "superintendent, supervisors" or "ordinary employees." If evidence in the latter category is offered the defendant is entitled to defend upon the basis pleaded.
   The demurrer is overruled.